[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The plaintiff in the case is looking for a post judgment order from the court, requiring the defendant to pay almost $5,000.00 to the plaintiff for attorney's fees incurred by the plaintiff in defending her former husband's appeal. From the plaintiff's current financial affidavit, it would appear that she has sufficient available cash to pay her own attorney's fees, and the defendant appears to be in an illiquid situation. It is therefore unclear to the court how an effective order could be rendered against him at this time and result in any realistic hope of payment.
The plaintiff claims that the appeal of the trial court's (Harrigan, J.) decision is without merit. It is not up to this tribunal to decide that. The Appellate Court will determine that in due course. Until it does the court, mindful of the stay which occurs on appeal, marks the contempt motion "off".
Plaintiff's motion for payment of attorney's fees is denied at this time without prejudice. It may be renewed at such time as the appeal has been decided, which is now pending before the Appellate Court. At that time, the superior court can determine with the benefit of the Appellate Court's decision whether an award is justified to prevent undermining of the trial judge's final orders set out in the decree.
FLYNN, J. CT Page 2349